September 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         CITY OF HOUSTON, Appellant

NO. 14-12-00930-CV                           V.

                      ESTER MEDINA OWENS, Appellee
                     ________________________________

       This cause, an appeal from the order in favor of appellee, Ester Medina
Owens, signed September 28, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the order. We order the order of the
court below AFFIRMED.

      We order appellant, City of Houston, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.